On the 6th day of May, 1932, a judgment was rendered in favor of the plaintiff, defendant in error herein, and on the 1st day of November, 1932, plaintiff in error prosecuted its appeal from that judgment, and on the 22nd day of November, 1932, filed its brief herein. The defendant in error has filed no brief herein and has offered no excuse for his failure to do so.
The authorities cited appear reasonably to support the contentions of the plaintiff in error. The judgment is reversed and the cause remanded, with directions that the cause of action be dismissed.